Jenkins, J.
This was a suit on account, in a justice’s court, for the contract price of §, certain set of books sold by the plaintiff to the defendant under a written contract of purchase and sale. At the trial the-contract was introduced in evidence, and it was admitted that the goods as described in the written agreement were delivered by the plaintiff and accepted by the defendant, and that the full agreed price remained unpaid. The defendant was denied the right of varying by parol the written terms of the unconditional agreement on which the account was based; which the defendant, in his exceptions, claims he had the right to do, for the sole reason that the suit was not brought on the contract, but was based upon an open account. The jury found for the plaintiff, and the defendant applied for certiorari. Held, that the judge of the superior court did not err in refusing to sanction the certiorari. Alabama Construction Co. v. Continental Car Co., 131 Ga. 365 (5), 368 (62 S. E. 160) ; International Harvester Co. v. Morgan, 19 Ga. App. 716 (92 S. E. 35).

Judgment affirmed.


Wade, C. J., and Luke, J., concur.